Citation Nr: 0033626	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-13 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder.   


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.       

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon which granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 50 percent 
disability evaluation.        

In a November 1999 decision, the Board determined that a 
disability evaluation in excess of 50 percent was not 
warranted for the PTSD.  Thereafter, a timely appeal of that 
decision was filed to the United States Court of Appeals for 
Veterans Claims (the Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's November 1999 decision and remand the issue of 
entitlement to an increased evaluation for PTSD to the Board 
for readjudication.  In September 2000, the Court granted the 
joint motion, vacated the Board's November 1999 decision and 
remanded the case to the Board for compliance with directives 
that were specified by the Court.  


REMAND

The Board has determined that further development is required 
before the issue of entitlement to a disability evaluation in 
excess of 50 percent for PTSD can be decided on the merits.

Review of the record reveals that in December 2000, the 
veteran's attorney submitted additional evidence to the 
Board.  This evidence consists of an award letter from the 
Social Security Administration and supporting medical 
evidence.  The veteran's attorney indicated that the veteran 
did not waive the initial review of this evidence and 
preparation of a supplemental statement of the case and the 
veteran wanted the matter referred back to the RO.  Review of 
the record further reveals that additional medical records 
reflecting treatment of the PTSD were received by the RO and 
were associated with the claims folder in February 2000.    

Generally, any pertinent evidence submitted by the veteran or 
his representative which is accepted by the Board must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived.  See 38 C.F.R. § 
20.1304(c) (2000).  In this case, the evidence submitted by 
the veteran's attorney was not accompanied by a waiver of RO 
consideration.  The Board finds that the above-mentioned 
evidence is relevant to the veteran's claim.  Therefore, 
because the RO has not considered this evidence, and because 
the veteran has not submitted a waiver of initial RO 
consideration pursuant to 38 C.F.R. § 20.1304, the Board 
believes that a remand is appropriate in order to provide the 
RO with the opportunity to consider this evidence in the 
first instance.  

Review of the record further reveals that the veteran's 
attorney indicated that the veteran was awarded disability 
benefits from the Social Security Administration (SSA) due to 
the PTSD.  Although the award letter and the supporting 
medical records are associated with claims folder, the 
decision from the SSA is not.  The veteran's attorney also 
indicated that the veteran had been recently hospitalized due 
to PTSD.  The Board finds that the award decision from the 
SSA and the hospitalization records in question are pertinent 
to the veteran's claim.  

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) [to be codified at 
38 U.S.C. § 5103A].

Therefore, the Board finds that the RO should attempt to 
obtain a copy of the veteran's SSA award decision and any 
supporting evidence not currently associated with the claims 
folder.  The Board also finds that the RO should request the 
veteran to identify the health care providers who have 
recently treated him for PTSD and attempt to obtain and 
associate with the claims folder the treatment and 
examination records identified by the veteran.  The RO shall 
notify the veteran if they are unable to obtain records with 
respect to the claim.  The notification must identify the 
records the RO is unable to obtain; explain the efforts that 
the RO made to obtain those records; and, describe any 
further action to be taken by the RO with respect to the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A).

The RO may find the need to provide the veteran with another 
VA psychiatric examination, if such is required by the state 
of the record after evidence referred to above has been 
received and associated with the veteran's VA claims folder.  
The Veterans Claims Assistance Act of 2000 provides that the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  

Therefore, this case is remanded for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  Through his attorney, he 
should be asked to provide the names and 
addresses of any medical care providers 
who have treated him for PTSD since 
December 1998.  Any medical care 
providers so identified should be asked 
to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  
The veteran should be asked to sign any 
necessary consent forms for the release 
of the records. Any such medical records 
so obtained should be associated with the 
veteran's VA claims folder.

2.  The RO should obtain a complete copy 
of any administrative and medical records 
associated with the veteran's claim for 
Social Security Administration disability 
benefits and any decision reached in his 
case. 

3.  The RO should review all of the 
evidence of record, including any 
evidence that has been received since the 
April 1999 Supplemental Statement of the 
Case was issued.  If, after reviewing 
this evidence, the RO determines that any 
additional development is warranted, such 
as affording the veteran another VA 
psychiatric examination, the RO is free 
to undertake such development as it deems 
necessary.  Once such development has 
been completed, the RO should 
readjudciate the veteran's claims.  If 
the RO's decision remains unfavorable, 
the RO should issue a Supplemental 
Statement of the Case. The veteran and 
his attorney should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



